SOMERVILLE, J.
This is a summary motion, made by the auditor of the State, against Hays, one of the appellees, and the sureties on his official bond as tax-collector of the county of Chilton. It is based on sections 3059 and 3060 of the Revised Code of-1867, which, by inadvertence or otherwise, were omitted from the present Code of 1876. The question is presented for our decision, whether such omission operated as a repeal of these sections; the court below having dismissed the motion, on the ground that there was no law in force authorizing its maintenance.
The several statutes, authorizing the revision, digesting, and promulgation of the public laws of the State, and the one adopting the present Code of 1876, are found in the Code, on pages 1 to 5. Without undertaking to discuss these statutes, in their various details, we announce our satisfaction with the conclusion reached on this subject by this court in Ulmer v. State, 61 Ala. 208, that the omission of a public statute from the Code of 1876, which is of a general nature, operated to repeal it by virtue of the act of February 2, 1877. — Code, p. 3. The intention of the legislature, we think, was, that the Code of laws authorized to be prepared in due form by the commissioners, examined by the gov-' ernor, and reported to that body for adoption, and which was adopted, and again subjected to revision, and was promulgated by the governor’s proclamation, to take effect on December 9, 1877, should contain all the public statutes of the State, and that all others, not so incorporated, should be considered as repealed. The law in question, having been repealed by the act of February 2, 1877, adopting the present Code, it could not be revived, so as to again become a law, without legislative-re-enactment in accordance with the *545forms prescribed by the constitution; and this has never been effected.—See Bales v. State, 63 Ala. 60; Taylor v. State, 62 Ala. 164; Hoover v. State, 59 Ala. 57; Steele v. State, 61 Ala. 213; Dane v. McArthur, 57 Ala. 448; where points germane to the one under consideration are discussed.
The judgment of the lower court is affirmed.